DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed February 4, 2021, have been fully considered.
The objections to Claims 5, 10, and 13, mailed November 4, 2020, are overcome by Applicant’s amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error.  Claim 1 recites the limitation “cementious composition” in line 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 4-5, and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over Bingamon et al. (US 2007/0289744).
Claim 1. Bingamon discloses A method for achieving thickening time in a cement composition (Abstract; [0020]) comprising: providing a cementitious composition comprising a cement mix ([0046] – [0055] “cement”), a thickening time modifier, wherein the thickening time modifier is calcium sulfate dihydrate ([0074] “Any source of calcium sulfate can be used including … calcium sulfate dihydrate (gypsum)”), combining the cementitious composition with water in an amount from about 140 wt% to about 300 wt% by weight of cement to form a slurry ([0091] “the slurry can be achieved by mixing the dry and/or liquid components of the cementitious composition with a water percentage varying from about 30% to about 220% w/w of the dry hydraulic cement (bwoc).”); and allowing the slurry to achieve at least 70 Bearden units of consistency (Bc) within 8.25 hours ([0087] “the present composition can have minimum thickening time of about 90 minutes to reach a consistency of 100 Bc”); wherein the thickening time modifier is present in an amount of 5% by total weight of the cementious (sp) composition ([0075] “the cementitious compositions of the present disclosure comprises a source of calcium sulfate at about 2% to about 10%”).  Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  
Claim 2. Bingamon discloses The method of claim 1, wherein the cement mix is selected from the group consisting of Portland cement, pozzolana cement, gypsum cement, alumina cement, silica cement, slag cement and high alkalinity cement ([0046]).  
Claim 4. Bingamon discloses The method of claim 1, wherein the cementitious composition further comprises one or more additives selected from the group consisting of extenders, accelerators, retarders, fluid loss agents, rheology modifiers, gas migration additives, expansion additives, anti-settling additives, compressive strength enhancers, loss circulation additives, and combinations thereof ([0043]).

Claim 5. Bingamon discloses A method for cementing (Abstract; [0020]) comprising: introducing a cement slurry into a wellbore penetrating a subterranean formation ([0027] – [0040]), wherein the cement slurry comprises: a cement mix ([0046] – [0055] “cements”), a thickening time modifier, wherein the thickening time modifier is calcium sulfate dihydrate ([0074] “Any source of calcium sulfate can be used including … calcium sulfate dihydrate (gypsum)”), water in an amount from about 140 wt% to about 300 wt% by weight of cement ([0091] “the slurry can be achieved by mixing the dry and/or liquid components of the cementitious composition with a water percentage varying from about 30% to about 220% w/w of the dry hydraulic cement (bwoc).”); wherein the thickening time modifier is present in an amount of 5% by total weight of the cement slurry ([0075] “the cementitious compositions of the present disclosure comprises a source of calcium sulfate at about 2% to about 10%”); and allowing the cement slurry to achieve at least 70 Bearden units of consistency (Bc) within 8.25 hours therein ([0087] “the present composition can have minimum thickening time of about 90 minutes to reach a consistency of 100 Bc”).  Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).
Claim 7. Bingamon discloses The method of claim 5, wherein the cement slurry is selected from the group consisting of a lead slurry, a tail slurry, a completion slurry, a scavenger slurry, a plug slurry, a squeeze slurry, and a liner slurry ([0022]; [0023]; [0036]).
The method of claim 5, wherein the cement mix is selected from the group consisting of Portland cement, pozzolana cement, gypsum cement, alumina cement, silica cement, slag cement and high alkalinity cement ([0046]).
Claim 9. Bingamon discloses The method of claim 5, wherein the cementitious composition further comprises one or more additives selected from the group consisting of extenders, accelerators, retarders, fluid loss agents, rheology modifiers, gas migration additives, expansion additives, anti-settling additives, compressive strength enhancers, loss circulation additives, and combinations thereof ([0043]).
Claim 10. Bingamon discloses The method of claim 5, wherein the cement slurry is allowed to set in a space between the subterranean formation and a pipe string ([0027]; [0036]).
Claim 11. Bingamon discloses The method of claim 5, wherein the cement slurry is introduced into leak paths in a cured cement sheath in the subterranean formation and allowed to set in the leak paths ([0027] – [0030]; [0036] – [0040]).
Claim 12. Bingamon discloses The method of claim 5, wherein the cement slurry is allowed to set into a solid mass which forms a plug in the wellbore ([0022] – [0023]; [0027]; [0033] – [0038]).

Claim 13. Bingamon discloses A method of applying a cement slurry to at least one structural construction element (Abstract; [0022] – [0023]) wherein the method comprises: a) contacting the at least one structural construction element with a cement slurry ([0022] – [0023]; [0027] – [0040] “cementing”), wherein the cement slurry comprises: a cement mix ([0046] – [0055] “cement”), a thickening time modifier, wherein the thickening time modifier is calcium sulfate dihydrate ([0074] “Any source of calcium sulfate can be used including … calcium sulfate dihydrate (gypsum)”), wherein the thickening time modifier is present in an amount of 5% by total weight of the cement slurry ([0075] “the cementitious compositions of the present disclosure comprises a source of calcium sulfate at about 2% and water in an amount from about 140 wt% to about 300 wt% by weight of cement to form a slurry ([0091] “the slurry can be achieved by mixing the dry and/or liquid components of the cementitious composition with a water percentage varying from about 30% to about 220% w/w of the dry hydraulic cement (bwoc).”); and b) allowing the cement slurry to achieve at least 70 Bearden units of consistency (Bc) within 8.25 hours ([0087] “the present composition can have minimum thickening time of about 90 minutes to reach a consistency of 100 Bc”);.  Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bingamon et al. (US 2007/0289744) in view of Wilson et al. (US 5,030,366).
Claim 6. Bingamon discloses The method of claim 5.  Bingamon does not disclose further comprising introducing an aqueous spacer fluid into the wellbore prior to introducing the cement slurry.  However, it is well known in the art by those of ordinary skill in the art, to introduce an aqueous spacer fluid into a system prior to introducing a cement composition in order to clean the system of previously introduced drilling mud and/or treatment fluids and/or other debris.  See Wilson et al. (US 5,030,366); See also Carpenter et al. (US 5,866,517); See also Weigand et al. (US 4,588,032).
Wilson teaches introducing a water-based spacer fluid into a wellbore between a drilling fluid and cement slurry (Col. 3, lines 5-52; Col. 4, lines 47-54).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to perform the method step of introducing an aqueous spacer fluid into the wellbore prior to introducing the cement slurry in Bingamon, as taught by Wilson, in order to displace any drilling fluid and enhance the bonding between the cement slurry and the surfaces of the borehole and casing (Col. 4, lines 47-54).




Claims 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2017/0002257) (hereinafter Pisklak ‘2257) in view of Bingamon et al. (US 2007/0289744).
Claim 1. Pisklak ‘2257 discloses A method for achieving thickening time in a cement composition (Abstract; [0047] – [0048]) comprising: providing a cementitious composition comprising a cement mix ([0011] “cement”; [0016]; [0040]), a thickening time modifier, wherein the thickening time modifier is calcium sulfate dihydrate ([0033] “Examples of suitable thixotropic additives include, but are not limited to, gypsum…”; [0038]), combining the cementitious composition with water in an amount from about 140 wt% to about 300 wt% by weight of cement to form a slurry ([0017] “Further, the water may be present in an amount sufficient to form a pumpable slurry. In certain embodiments, the water may be present in the cement composition in an amount in the range of from about 33% to about 200% by weight of the cement.”); and allowing the slurry to achieve at least 70 Bearden units of consistency (Bc) within 8.25 hours ([0016]; [0047] “the cement composition may have a thickening time of greater than about 1 hour, alternatively, greater than about 2 hours, alternatively greater than about 5 hours”; [0048] “For example, embodiments of a set-delayed and/or retarded cement composition may set to form a hardened mass in a time period ranging between any of and/or including any of about 1 hour, about 2 hours, about 4 hours, about 6 hours, about 8 hours, about 10 hours, or about 12 hours.”)…
Pisklak ‘2257 does not disclose wherein the thickening time modifier is present in an amount of 5% by total weight of the cementious (sp) composition.  However, Pisklak ‘2257 does disclose that the cement composition may comprise gypsum as a thixotropic additive ([0038]) and/or may comprise an accelerator such as gypsum cement ([0040]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of gypsum in Pisklak ‘2257 to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Moreover, Bingamon teaches cementitious compositions that can be used in oil and gas well applications (Abstract), wherein the cementitious composition comprises a source of calcium sulfate, such as calcium sulfate dihydrate (gypsum) ([0074]) in an amount of about 2% to about 10% by weight of the cementitious composition ([0075]), wherein the thickening time to reach 100 Bc is 90 min ([0087]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the gypsum concentration in Pisklak ‘2257 to the range, as taught by Bingamon, in order to controllably accelerate the setting of the cement composition. 
Claim 2. Pisklak ‘2257 in view of Bingamon teach The method of claim 1.  Pisklak ‘2257 further discloses wherein the cement mix is selected from the group consisting of Portland cement, pozzolana cement, gypsum cement, alumina cement, silica cement, slag cement and high alkalinity cement ([0011]; [0040]).  Bingamon also teaches wherein the cement mix is selected from the group consisting of Portland cement, pozzolana cement, gypsum cement, alumina cement, silica cement, slag cement and high alkalinity cement ([0046]).
Claim 4. Pisklak ‘2257 in view of Bingamon teach The method of claim 1.  Pisklak ‘2257 further discloses wherein the cementitious composition further comprises one or more additives selected from the group consisting of extenders, accelerators, retarders, fluid loss agents, rheology modifiers, gas migration additives, expansion additives, anti-settling additives, compressive strength enhancers, loss circulation additives, and combinations thereof ([0024] – [0033]).  Bingamon also teaches wherein the cementitious composition further comprises one or more additives selected from the group consisting of extenders, accelerators, retarders, fluid loss agents, rheology modifiers, gas migration additives, expansion additives, anti-settling additives, compressive strength enhancers, loss circulation additives, and combinations thereof ([0043]).
Claim 5. Pisklak ‘2257 discloses A method for cementing (Abstract; [0047]; [0054]) comprising: introducing a cement slurry into a wellbore penetrating a subterranean formation ([0054] “As used herein, introducing the cement composition into a subterranean formation includes introduction into any portion of the subterranean formation, including, without limitation, into a wellbore drilled into the subterranean formation, into a near wellbore region surrounding the wellbore, or into both.”; [0056] – [0057]), wherein the cement slurry comprises: a cement mix ([0011] “cement”; [0016]; [0040]), a thickening time modifier, wherein the thickening time modifier is calcium sulfate dihydrate ([0033] “Examples of suitable thixotropic additives include, but are not limited to, gypsum…”; [0038]; Table 1 “Gypsum CaSO42H2O”), and water in an amount from about 140 wt% to about 300 wt% by weight of cement ([0017] “Further, the water may be present in an amount sufficient to form a pumpable slurry. In certain embodiments, the water may be present in the cement composition in an amount in the range of from about 33% to about 200% by weight of the cement.”), …; and allowing the cement slurry to achieve at least 70 Bearden units of consistency (Bc) within 8.25 hours therein ([0016]; [0047] “the cement composition may have a thickening time of greater than about 1 hour, alternatively, greater than about 2 hours, alternatively greater than about 5 hours”; [0048] “For example, embodiments of a set-delayed and/or retarded cement composition may set to form a hardened mass in a time period ranging between any of and/or including any of about 1 hour, about 2 hours, about 4 hours, about 6 hours, about 8 hours, about 10 hours, or about 12 hours.”).
Pisklak ‘2257 does not disclose wherein the thickening time modifier is present in an amount of 5% by total weight of the cement slurry.  However, Pisklak ‘2257 does disclose that the cement composition may comprise gypsum as a thixotropic additive ([0038]) and/or may comprise an accelerator such as gypsum cement ([0040]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of gypsum in Pisklak ‘2257 to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Moreover, Bingamon teaches cementitious compositions that can be used in oil and gas well applications (Abstract), wherein the cementitious composition comprises a source of calcium sulfate, such as calcium sulfate dihydrate (gypsum) ([0074]) in an amount of about 2% to about 10% by weight of the cementitious composition ([0075]), wherein the thickening time to reach 100 Bc is 90 min ([0087]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the gypsum concentration in Pisklak ‘2257 to the range, as taught by Bingamon, in order to controllably accelerate the setting of the cement composition. 
Claim 6. Pisklak ‘2257 in view of Bingamon teach The method of claim 5.  Pisklak ‘2257 further discloses further comprising introducing an aqueous spacer fluid into the wellbore prior to introducing the cement slurry ([0065]).
Claim 7. Pisklak ‘2257 in view of Bingamon teach The method of claim 5.  Pisklak ‘2257 further discloses wherein the cement slurry is selected from the group consisting of a lead slurry, a tail slurry, a completion slurry, a scavenger slurry, a plug slurry, a squeeze slurry, and a liner slurry ([0062] – [0066]).  Bingamon also teaches wherein the cement slurry is selected from the group consisting of a lead slurry, a tail slurry, a completion slurry, a scavenger slurry, a plug slurry, a squeeze slurry, and a liner slurry ([0022]; [0023]; [0036]).
Claim 8. Pisklak ‘2257 in view of Bingamon teach The method of claim 5.  Pisklak ‘2257 further discloses wherein the cement mix is selected from the group consisting of Portland cement, pozzolana cement, gypsum cement, alumina cement, silica cement, slag cement and high alkalinity cement ([0011]; [0040]).  Bingamon also teaches wherein the cement mix is selected from the group consisting of Portland cement, pozzolana cement, gypsum cement, alumina cement, silica cement, slag cement and high alkalinity cement ([0046]).
The method of claim 5.  Pisklak ‘2257 further discloses wherein the cementitious composition further comprises one or more additives selected from the group consisting of extenders, accelerators, retarders, fluid loss agents, rheology modifiers, gas migration additives, expansion additives, anti-settling additives, compressive strength enhancers, loss circulation additives, and combinations thereof ([0024] – [0033]).  Bingamon also teaches wherein the cementitious composition further comprises one or more additives selected from the group consisting of extenders, accelerators, retarders, fluid loss agents, rheology modifiers, gas migration additives, expansion additives, anti-settling additives, compressive strength enhancers, loss circulation additives, and combinations thereof ([0043]).
Claim 10. Pisklak ‘2257 in view of Bingamon teach The method of claim 5.  Pisklak ‘2257 further discloses wherein the cement slurry is allowed to set in a space between the subterranean formation and a pipe string ([0002]; [0056] – [0057]; [0062] – [0065]).  Bingamon also teaches wherein the cement slurry is allowed to set in a space between the subterranean formation and a pipe string ([0027]; [0036]).
Claim 11. Pisklak ‘2257 in view of Bingamon teach The method of claim 5.  Pisklak ‘2257 further discloses wherein the cement slurry is introduced into leak paths in a cured cement sheath in the subterranean formation and allowed to set in the leak paths ([0002]; [0056] – [0057]).  Bingamon also teaches wherein the cement slurry is introduced into leak paths in a cured cement sheath in the subterranean formation and allowed to set in the leak paths ([0027] – [0030]; [0036] – [0040]).
Claim 12. Pisklak ‘2257 in view of Bingamon teach The method of claim 5.  Pisklak ‘2257 further discloses wherein the cement slurry is allowed to set into a solid mass which forms a plug in the wellbore ([0056]; [0057]; [0062] – [0066]).  Bingamon also teaches wherein the cement slurry is allowed to set into a solid mass which forms a plug in the wellbore ([0022] – [0023]; [0027]; [0033] – [0038]).


Claim 13. Pisklak ‘2257 discloses A method of applying a cement slurry to at least one structural construction element (Abstract; [0047]; [0056] – [0057]; [0066]) wherein the method comprises: a) contacting the at least one structural construction element with a cement slurry ([0054] “As used herein, introducing the cement composition into a subterranean formation includes introduction into any portion of the subterranean formation, including, without limitation, into a wellbore drilled into the subterranean formation, into a near wellbore region surrounding the wellbore, or into both.”; [0056] – [0057]; [0066]), wherein the cement slurry comprises: a cement mix ([0011] “cement”; [0016]; [0040]), a thickening time modifier, wherein the thickening time modifier is calcium sulfate dihydrate ([0033] “Examples of suitable thixotropic additives include, but are not limited to, gypsum…”; [0038]; Table 1 “Gypsum CaSO42H2O”), …; and water in an amount from about 140 wt% to about 300 wt% by weight of the slurry ([0017] “Further, the water may be present in an amount sufficient to form a pumpable slurry. In certain embodiments, the water may be present in the cement composition in an amount in the range of from about 33% to about 200% by weight of the cement.”), and b) allowing the cement slurry to achieve at least 70 Bearden units of consistency (Bc) within 8.25 hours ([0016]; [0047] “the cement composition may have a thickening time of greater than about 1 hour, alternatively, greater than about 2 hours, alternatively greater than about 5 hours”; [0048] “For example, embodiments of a set-delayed and/or retarded cement composition may set to form a hardened mass in a time period ranging between any of and/or including any of about 1 hour, about 2 hours, about 4 hours, about 6 hours, about 8 hours, about 10 hours, or about 12 hours.”).
Pisklak ‘2257 does not disclose wherein the thickening time modifier is present in an amount of 5% by total weight of the cement slurry.  However, Pisklak ‘2257 does disclose that the cement composition may comprise gypsum as a thixotropic additive ([0038]) and/or may comprise an accelerator such as gypsum cement ([0040]).  It would have been obvious to one of ordinary skill in the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Moreover, Bingamon teaches cementitious compositions that can be used in oil and gas well applications (Abstract), wherein the cementitious composition comprises a source of calcium sulfate, such as calcium sulfate dihydrate (gypsum) ([0074]) in an amount of about 2% to about 10% by weight of the cementitious composition ([0075]), wherein the thickening time to reach 100 Bc is 90 min ([0087]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the gypsum concentration in Pisklak ‘2257 to the range, as taught by Bingamon, in order to controllably accelerate the setting of the cement composition. 

Response to Arguments
Applicant’s arguments, filed February 4, 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674